Case 1:20-cr-00681-JPC Document 48 Filed 12/22/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Xx
VIDEOCONFERENCE
-\-
20 cr 081 Ce) _)
MAKHINBONI '
NARZULLAEVA Defendant(s}.
Xx

Defendant MAKHINBONI NARZULLAEVA hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Mek hinhoui Narwl laeva [34 Margaret: Shallay.

Defendant's Signature f Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Makhinbonu Narzullaeva Margaret M. Shalley

Print Defendant's Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

[2(2/oo SViple—

Date U.S. District Judge/U.S. Magistrate Judge

 
